Citation Nr: 1516196	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  08-17 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine.

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970 and from December 1972 to February 1974. 

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Subsequently, jurisdiction of the case was transferred to the RO in St. Petersburg, Florida.

These matters were previously remanded by the Board for further development in February 2010, August 2011, and April 2014 for additional development.  Such has been completed and these matters are returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was also remanded by the Board.  In February 2015, the RO issued a rating decision granting this claim, effective July 2, 2007.  Since this grant constituted a full grant of this benefit sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.


FINDINGS OF FACT

1. The evidence does not show that the Veteran's service-connected DDD of the lumbar spine manifests any unfavorable ankylosis or incapacitating episodes due to intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.

2. The Veteran's radiculopathy of the right lower extremity is manifested by moderate symptoms, but is not shown to be manifested by symptoms analogous to moderately severe or greater severity of radiculopathy.

3. The Veteran's radiculopathy of the left lower extremity is manifested by mild symptoms, but is not shown to be manifested by symptoms analogous to moderate, or greater, radiculopathy.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for DDD of the lumbar spine are not met.  38 U.S.C.A. § 1155 , 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2. Resolving all reasonable doubt in the Veteran's favor, the criteria are met for an initial rating of 20 percent, but no higher, for service-connected right lower extremity radiculopathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2014).

3. The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the RO sent correspondence in August 2007 that informed the Veteran of what evidence was needed to establish the benefit sought, of what VA would do or had done, and of what evidence the Veteran should provide.  In addition, the letter informed the Veteran of how effective dates are assigned.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining medical records and providing the Veteran with VA examinations in August 2007, January 2012, March 2012, and September 2014.  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

The Board also finds there has been substantial compliance with its February 2010, August 2011, and April 2014 remand directives as a contemporaneous VA examination was conducted and additional records were obtained.  The Board points out that the Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2014).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. The Merits of the Claims

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practicably can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2014).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that time frame.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007).  Here, for the lumbar spine DDD claim, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating in June 2007, and continues to the present time.  For the initial rating claims, the relevant periods begin on the effective dates of the grants of service connection.

Disability of the musculoskeletal system such as that involved in this case is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has reviewed all of the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DDD of the lumbar spine

The Veteran's service-connected back disability is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5243.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2014).  Here, the use of Diagnostic Codes 5299 and 5243 reflects that there is no diagnostic code specifically applicable to the Veteran's back disability, and that this disability is rated by analogy to Intervertebral Disc Syndrome (IVDS) under Diagnostic Code 5243.  See 38 C.F.R. § 4.20 (2014).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.     38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. 

Turning to the evidence of record, according to an August 2007 VA examination report the Veteran reported chronic pain which was a 7.5 out of 10 on a chronic basis.  It flared up to 10 out of 10, two to three times per day lasting usually an hour or two.  A physical examination revealed tenderness of the spine and the paravertebral muscles on palpation but without gross abnormality.  Forward flexion was to 45 degrees with pain at 35-45 degrees.  DeLuca requirements were not performed due to the Veteran's pain and stiffness on testing range of motion.  An x-ray of the Veteran's lumbar spine revealed six lumbar vertebral bodies with very mild lumbar scoliosis to the left.  There was lumbar spondylosis, L3-L6; DDD at L4-L5, L5-L6, and L6-S1; status post previous surgery at L5-L6 on the left; and no evidence of spondylolisthesis or sacroiliitis.

According to a January 2012 VA examination report, the Veteran reported his condition was becoming progressively worse with increased pain, difficulty walking, sitting, standing, or climbing.  He also stated his bilateral sciatica was worsening to the point of using a cane.  The Veteran denied flare-ups were impacting the function of his back.  

Range of motion testing revealed forward flexion of 50 degrees with pain.  The Veteran was able to perform repetitive-use testing at three repetitions with forward flexion at 40 degrees.  There was additional limitation of range of motion following repetitive-use testing and functional loss and/or functional impairment of the thoracolumbar spine of less movement than normal, pain on movement, and disturbance of locomotion.  There was no guarding or muscle spasms of the thoracolumbar spine.  There was no evidence of IVDS of the thoracolumbar spine. 

The Veteran underwent another VA examination in September 2014 where he reported he is unable to "do anything during a flareup."  The Veteran declined the range of motion testing due to a recently placed abdominal feeding tube and dizziness secondary to chemotherapy.  The Veteran was able to sit upright in a straight-backed chair without discomfort.  The Veteran had moderate bilateral paraspinal muscle and midline tenderness from the L1-S1.  There was no evidence of ankylosis of the spine and the Veteran did not have neurologic abnormalities such as bowel or bladder problems related to his thoracolumbar spine condition.  Furthermore, the Veteran did not have IVDS of the thoracolumbar spine.  The VA examiner stated it would be mere speculation to describe any limitation due to pain, weakness, fatigability, or incoordination.  

Applying the facts in this case to the criteria set forth above, the Board finds that a rating in excess of 40 percent for the Veteran's service-connected DDD of the lumbar spine have not been met.  The recent VA examinations, as discussed above, together with the remainder of the medical evidence of record, do not show ankylosis of the Veteran's thoracolumbar spine, much less unfavorable ankylosis, or a disability akin to an individual with ankylosis of the lumbar spine to warrant either a 50 or 100 percent rating under DC 5237. 

Also, the Board has considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in reaching its conclusion in this case.  It is not disputed that the Veteran has limitation of motion of the thoracolumbar segment of the spine and that there is pain on motion.  However, neither the Veteran nor any examiner has established that pain or flare-ups result in functional loss that would equate to ankylosis of the lumbar spine.  While range of motion is restricted, the Veteran retains a measurable range of motion of the lumbar spine of at least 50 degrees forward flexion.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the 40 percent disability rating adequately compensates him for any painful motion and functional loss. 

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's lumbosacral spine disability.  Evidence of bowel and bladder dysfunction associated with the lumbosacral spine disability has not been shown. 

In addition, although the record does reflect evidence of degenerative disc disease, a higher disability rating based on intervertebral disc syndrome under DC 5243 is not warranted.  In this regard, the Board acknowledges the Veteran's accounts of chronic back pain there is no evidence the Veteran experienced incapacitating episodes.  As such evidence does not illustrate doctor-prescribed bed rest due to incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, the next higher rating of 60 percent for the service-connected low back disability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time).  See Hart, 21 Vet. App. at 505.  However, there are no identifiable periods of time during which the lumbar spine disability was more disabling than reflected in the 40 percent rating assigned.  Thus, "staged ratings" are not supported by the record in this case.

Radiculopathy of the lower extremities

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In this case, the November 2007 rating decision granted service-connection for radiculopathy of the right lower extremity and radiculopathy of the left shower extremity, both assigned a 10 percent disability rating, effective July 2, 2007.  The effective date for the grant of service connection for left lower extremity radiculopathy was changed to April 14, 2004, in a March 2010 rating decision.  The respective ratings for radiculopathy were under Diagnostic Code 8520. 

Radiculopathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6. 

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Turning to the evidence of record, in November 2007, the Veteran reported numbness in his feet and following nerve conduction velocity (NCV) and electromyogram (EMG) study, sensory-motor neuropathy in the lower extremities was noted with minimal signs of chronic inactive L5 radiculopathy.  In March 2008, the Veteran reported for VA treatment with complaints of right foot numbness and the inability to dorsiflex his foot at the ankle, which had persisted for about a week.  He was diagnosed with a right foot drop at that time.  An April 2008 neurology consultation report reflects a diagnosis of "alcoholic neuropathy with a right peroneal nerve motor neuropathy and bilateral stocking/glove sensory neuropathy of the upper and lower extremities."  This diagnosis was confirmed by a second doctor in an addendum note, also dated in April 2008.  Similarly, a May 2008 VA rehabilitation consultation note reflects "L4-L5 radiculopathy due to disc herniation, peroneal nerve injury, or [alcoholic] neuropathy."  An EMG study was ordered, which revealed no electrodiagnostic evidence of lumbar radiculopathy, but instead electrodiagnostic evidence of right common peroneal neuropathy and bilateral lower extremity polyneuropathy, mixed axonal and demyelinating type.  Additionally, in November 2008, the Veteran reported that he was limited significantly with running, lifting, strenuous sports, vacuuming, playing golf, bending or stooping, and walking more than a mile due to back pain.  A June 2009 VA treatment record indicates that the Veteran's reflexes were absent bilaterally at the knees and ankles. 

According to an August 2007 VA examination, the Veteran reported pain radiating into his legs bilaterally, left worse than the right.  He stated he was no longer able to perform chores at home or participate in recreational activities such as sports.  A physical examination revealed the straight leg test was positive bilaterally; sensory examination showed intact sensation; motor examination revealed no atrophy but strength at approximately 4/5, bilaterally; and reflexes at 1+, bilaterally.

The January 2012 VA examination report indicated the Veteran had normal strength bilaterally at hip flexion and ankle plantar flexion along with the left ankle dorsiflexion, and left great toe extension.  The Veteran had active movement against some resistance at knee extension bilaterally, and right great toe extension.  The Veteran had active movement against gravity at the right ankle dorsiflexion.  There was no evidence of muscle atrophy.  The reflex examination revealed the Veteran's right knee and ankle were hypoactive while the left knee and ankle were normal.  The sensory examination revealed normal findings bilaterally at the Veteran's upper anterior thigh (L2), thigh/knee (L3/4), and lower leg/ankle (L4/L5/S1).  The Veteran's bilateral feet/toes (L5) showed decreased findings.  The Veteran had positive straight leg raising testing, bilaterally.  The VA examiner determined the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  The Veteran had moderate paresthesias and/or dysesthesias of the bilateral lower extremity and moderate numbness in the right lower extremity.  The nerve roots involved were the L4/L5/S1/S2/S3 (sciatic nerve), bilaterally.  Overall, the severity of the radiculopathy was moderate on the right side and mild on the left. 

According to a September 2014 VA peripheral nerves examination, it was confirmed the Veteran had bilateral lower extremity radiculopathy with mild bilateral pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right lower extremity.  The muscle strength testing revealed active movement against some resistance in the knee extension and ankle plantar flexion, both bilaterally.  The Veteran had active movement with gravity eliminated in the ankle dorsiflexion.  The reflex examination revealed the Veteran's deep tendon reflexes were hypoactive in the bilateral knee and ankles.  The sensory examination revealed normal findings, bilaterally, in the Veteran's upper anterior thigh and thigh/knee.  The Veteran had deceased sensation in the bilateral lower leg/ankle and foot/toes. There was also decreased sensory vibration at the ankles and feet and decreased sensation to pinprick distal at the bilateral knees.  

According to the severity evaluation for the lower extremity nerves, the VA examiner determined that the Veteran's sciatic nerve demonstrated moderate incomplete paralysis, bilaterally.  There was also evidence of moderate incomplete paralysis at the external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, anterior tibial nerve, internal popliteal nerve, and posterior tibial nerve, all bilaterally. 

However, the VA examiner determined that while the Veteran does have symptoms of pain and mild paresthesias/dysesthesias secondary to his service-connected bilateral lower extremity radiculopathy, his current symptoms of decreased sensory to light touch, pinprick, and vibration; bilateral foot drop; and deceased reflexes are "entirely due to his nonservice connected bilateral alcohol-induced peripheral neuropathy."  The VA examiner explained that the May 2008 EMG/NCS showed no evidence of radiculopathy despite the significant bilateral lower extremity symptoms.  The May 2008 EMG/NCS findings were consistent with bilateral peripheral neuropathy and unrelated to radiculopathy.

Finally, the September 2014 VA thoracolumbar spine examination of the thoracolumbar spine indicated the Veteran had radiculopathy with symptoms of bilateral mild constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness on the right lower extremity.  Overall, severity was moderate on the right lower extremity and mild on the left lower extremity.

In this case, the Board finds that the evidence reflects that the Veteran's radiculopathy manifests no worse than moderate in the right lower extremity and mild in the left lower extremity.  

The Board notes that the September 2012 VA peripheral neuropathy examination report stated that while the Veteran did experience pain and mild paresthesias/dysesthesias secondary to his bilateral radiculopathy of the lower extremities, the decreased sensory and reflexes, and foot drop, were secondary to alcohol-induced peripheral neuropathy which is not service-connected.  However, the September 2014 VA thoracolumbar spine examination report nevertheless reported the Veteran did experience moderate symptoms in the right lower extremity and mild on the left lower extremity.  Therefore, resolving all reasonable doubt in the Veterans favor, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the 20 percent rating for moderate radiculopathy of the right lower extremity under DC 8520 for the entire rating period, but no greater than moderate.  38 C.F.R. § 4.124a.  However, regarding the left lower extremity, it is not shown that the radiculopathy related to the Veteran's service-connected lumbar disc disease was manifested by moderate symptoms, or greater.

Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disabilities level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  In this regard, all symptomatology associated with his DDD of the lumbar spine and bilateral radiculopathy are contemplated in the Diagnostic Codes; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

A rating in excess of 40 percent for DDD of the lumbar spine is denied.

An initial disability rating of 20 percent, but not higher, for right lower extremity radiculopathy is granted, subject to controlling regulations applicable to the payment of monetary benefits.

An initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


